It is suggested and argued upon application for rehearing that section 1183 of the Code of 1907 has been superseded by Acts 1911, p. 330, §§ 6 and 8, providing a commission form of government for that class of cities to which this appellant belongs (a point not discussed in the original opinion, and not suggested in brief of counsel upon the original hearing). In other words, the insistence is that said section 1183 has been repealed by implication by the said act, in so far as it applies to this appellant. A careful examination of these sections of the act fails to disclose such a conflict or repugnancy with section 1183 as to deprive them both of a natural and legitimate field of operation. Section 1183 deals specially with the method of making and executing contracts by all municipalities, while the sections referred to in the act of 1911 merely prescribe the method for the general conduct and transaction of business with no special mention or reference to the subject as contained in section 1183 of the Code. Repeal by implication is not favored. It is only when two laws are so repugnant to or conflict with each other that it must be presumed that the Legislature intended that the latter should repeal the former. This is never the case if there be a reasonable field of operation by a just construction for both; for then they will both be given effect. This is preferable to repeal by implication. Special provisions relating to special subjects control general provisions relating to general subjects. The thing specially treated will be considered as exception to the general provision. When a special subject has been specially provided for by law, it will not be considered as repealed by a subsequent law which deals with a general subject in a general way, though the specific subject and a special provision may be included in the general subject and the general provision. 7 Mayfield's Dig. 850, and many cases there cited.
Nor can we say that section 1183 was superseded by Acts 1911, p. 330, upon the theory that the subject there dealt with was so completely covered by the act as to exclude all previous laws, for the reason that a contrary intent appears upon the face of the act. Indeed, we find the following recital in section 6 of the act:
"All laws governing such city and not inconsistent with the provisions of this act shall apply to and govern said city, after it shall become organized under the commission form of government provided by this act."
Neither are we persuaded that section 1183 of the Code was intended to apply to contracts to be executed only by cities operating under the aldermanic form of government, strictly speaking, and which had mayors, as distinguished from other governing boards or officials, as the section itself evinces a legislative purpose to make provision for the execution of contracts in other instances and through officials other than the mayor.
We feel that the questions treated in the original opinion have been properly decided, and that it is needless to prolong the discussion of same, but will merely add that we are not in disagreement with counsel in the slightest in the assertion that a literal compliance, even with a mandatory statute, is not essential, or that a substantial compliance would not suffice. Here, however, *Page 579 
there was no substantial, or even attempted, compliance with one of the most important and mandatory requirements of section 1183 of the Code.
Rehearing denied.
SAYRE, SOMERVILLE, THOMAS, and BROWN, JJ., concur.
GARDNER, J., dissents.